        EXHIBIT A
REDACTED FOR PUBLIC FILING
11/5/2018                                                             Gmail - This is what we need to do.....



                                                                                                                Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
                                                                                                                       Sun, Dec 30, 2012 at 7:49 PM
  To: Erik Voorhees <erik@bitinstant.com>, Charlie Shrem <cshrem@gmail.com>
  Cc: Roger Ver <Roger@bitinstant.com>, Ira Miller <ira@bitinstant.com>

    I know lots of people that could help you make this happen.  This is an area where FirstMark (or any VC) would
    also be incredibly helpful from an access/capital/credibility perspective.  We should discuss once you move
    resolve the FirstMark stuff one way or another.
     
    BTW, are you guys in the office tomorrow?  I could use some help with creating a "cold" wallet.




    From: Erik Voorhees <erik@bitinstant.com>
    Date: Sat, 29 Dec 2012 23:30:32 -0500
    To: Charlie Shrem <cshrem@gmail.com>
    Cc: Roger Ver <roger@bitinstant.com>,                                                                               Ira Miller
    <ira@bitinstant.com>, Patrick Murck <patrick@engagelegal.com>
    Subject: Re: This is what we need to do.....
    [Quoted text hidden]
    ---------------------------------------------------------------------------




                                                           EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422828497476426731&simpl=msg-f%3A1422828497476426731         1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
  Charlie Shrem <cshrem@gmail.com>                                                            Sun, Dec 30, 2012 at 8:05 PM
  To: 
  Cc: Erik Voorhees <erik@bitinstant.com>, Roger Ver <Roger@bitinstant.com>, Ira Miller <ira@bitinstant.com>

    Hey,
     
    I'm having coffee really early with Larry. We should be losing around 2pm depending on how busy we are, but Erik is away
    visiting his family. Ira and I can work with you, what time were you thinking?  
     
    /Charlie
     
    Sent from my iPhone 5
     
    On Dec 30, 2012, at 7:49 PM,                                                      wrote: 
     

            I know lots of people that could help you make this happen.  This is an area where FirstMark (or any VC)
            would also be incredibly helpful from an access/capital/credibility perspective.  We should discuss once you
            move resolve the FirstMark stuff one way or another.
             
            BTW, are you guys in the office tomorrow?  I could use some help with creating a "cold" wallet.




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422829451685439610&simpl=msg-f%3A1422829451685439610   1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
                                                                                                                  Sun, Dec 30, 2012 at 8:08 PM
  To: Charlie Shrem <cshrem@gmail.com>
  Cc: Ira Miller <ira@bitinstant.com>

    Cool.  I'm taking tomorrow off, so just tell me what time is good for you and Ira and I'll swing by.  Thx!




    From: Charlie Shrem <cshrem@gmail.com>
    Date: Sun, 30 Dec 2012 20:05:00 -0500

    Cc: Erik Voorhees <erik@bitinstant.com>, Roger Ver <roger@bitinstant.com>, Ira Miller <ira@bitinstant.com>
    [Quoted text hidden]
    [Quoted text hidden]
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422829653459848599&simpl=msg-f%3A1422829653459848599    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
  Charlie Shrem <cshrem@gmail.com>                                                                                Sun, Dec 30, 2012 at 8:13 PM
  To: 
  Cc: Ira Miller <ira@bitinstant.com>

    How's noon? 
     
    /Charlie
     
    Sent from my iPhone 5
     
    On Dec 30, 2012, at 8:08 PM,                                                                     wrote: 
     

            Cool.  I'm taking tomorrow off, so just tell me what time is good for you and Ira and I'll swing by.  Thx!
             




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422829966684788664&simpl=msg-f%3A1422829966684788664    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
                                                                                                                  Sun, Dec 30, 2012 at 8:17 PM
  To: Charlie Shrem <cshrem@gmail.com>
  Cc: Ira Miller <ira@bitinstant.com>

    Great.  See you then
     




    From: Charlie Shrem <cshrem@gmail.com>
    Date               2012 20:13:01 -0500
    To:
    Cc: Ira Miller <ira@bitinstant.com>
    [Quoted text hidden]
    [Quoted text hidden]
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422830206956436505&simpl=msg-f%3A1422830206956436505    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
  Charlie Shrem <cshrem@gmail.com>                                                                                Sun, Dec 30, 2012 at 8:23 PM
  To: 
  Cc: Ira Miller <ira@bitinstant.com>

    Awesome! 
     
    /Charlie
     
    Sent from my iPhone 5
     
    On Dec 30, 2012, at 8:17 PM,                                                                     wrote: 
     

            Great.  See you then




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422830604455239224&simpl=msg-f%3A1422830604455239224    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
  Ira Miller <ira@bitinstant.com>                                                                                 Sun, Dec 30, 2012 at 9:36 PM
  To: Charlie Shrem <cshrem@gmail.com>
  Cc: 

    I'll be there, but my laptop screen just broke. Good thing we bought that netbook for setting up cold storage wallets. 
     
    ­Ira
    [Quoted text hidden]
     
            signature.asc 
            1K




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422835236531307277&simpl=msg-f%3A1422835236531307277    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
  Charlie 'Charles' Shrem <cshrem@gmail.com>                                                                      Sun, Dec 30, 2012 at 9:55 PM
  To: Ira Miller <ira@bitinstant.com>
  Cc: 

    Cool!
     
    Thanks,  
     
    Charlie
     
     
    For security, please encrypt messages with my PGP key
     
     
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422836409684260863&simpl=msg-f%3A1422836409684260863    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
                                                                                                                  Mon, Dec 31, 2012 at 9:47 AM
  To: Charlie Shrem <cshrem@gmail.com>
  Cc: Ira Miller <ira@bitinstant.com>

    Guys — to expedite, should I send my coins to any particular address now?  I trust you and don't mind it being a
    BitInstant address




    From: Charlie Shrem <cshrem@gmail.com>
    Date: Sun, 30 Dec 2012 20:23:14 -0500
    [Quoted text hidden]
    [Quoted text hidden]
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422881176528890269&simpl=msg-f%3A1422881176528890269    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
  Charlie Shrem <cshrem@gmail.com>                                                                                Mon, Dec 31, 2012 at 9:55 AM
  To: 
  Cc: Ira Miller <ira@bitinstant.com>

    Hey      , how many coins? 
     
    /Charlie
     
    Sent from my iPhone 5
     
    On Dec 31, 2012, at 9:47 AM,                                                                     wrote: 
     

            Guys — to expedite, should I send my coins to any particular address now?  I trust you and don't mind it
            being a BitInstant address




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422881710415315561&simpl=msg-f%3A1422881710415315561    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
                                                                                                                  Mon, Dec 31, 2012 at 9:57 AM
  To: Charlie Shrem <cshrem@gmail.com>
  Cc: Ira Miller <ira@bitinstant.com>

    5,000




    From: Charlie Shrem <cshrem@gmail.com>
    Date: Mon, 31 Dec 2012 09:55:38 -0500
    [Quoted text hidden]
    [Quoted text hidden]
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422881797897669470&simpl=msg-f%3A1422881797897669470    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
  Charlie 'Charles' Shrem <cshrem@gmail.com>                                                                     Mon, Dec 31, 2012 at 10:31 AM
  To: 
  Cc: Ira Miller <ira@bitinstant.com>

    Hey send to: 1Shremdh9tVop1gxMzJ7baHxp6XX2WWRW
     
    Thanks,  
     
    Charlie
     
     
    For security, please encrypt messages with my PGP key
     
     
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422883971243770209&simpl=msg-f%3A1422883971243770209    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
                                                                                                                 Mon, Dec 31, 2012 at 11:04 AM
  To: Charlie 'Charles' Shrem <cshrem@gmail.com>
  Cc: Ira Miller <ira@bitinstant.com>

    Ugh.  Blockchain appears to be down




    From: Charlie Shrem <cshrem@gmail.com>
    Date: Mon, 31 Dec 2012 10:31:38 -0500
    [Quoted text hidden]
    [Quoted text hidden]
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422886054860116902&simpl=msg-f%3A1422886054860116902    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
  Charlie 'Charles' Shrem <cshrem@gmail.com>                                                                     Mon, Dec 31, 2012 at 11:36 AM
  To: 
  Cc: Ira Miller <ira@bitinstant.com>

    Hey, did you get it working? 
     
    Thanks,  
     
    Charlie
     
     
    For security, please encrypt messages with my PGP key
     
     
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422888054928914416&simpl=msg-f%3A1422888054928914416    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
                                                                                                                 Mon, Dec 31, 2012 at 11:38 AM
  To: Charlie 'Charles' Shrem <cshrem@gmail.com>
  Cc: Ira Miller <ira@bitinstant.com>

    Nope, site still down




    From: Charlie Shrem <cshrem@gmail.com>
    Date: Mon, 31 Dec 2012 11:36:33 -0500
    [Quoted text hidden]
    [Quoted text hidden]
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422888188406064507&simpl=msg-f%3A1422888188406064507    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
  Charlie 'Charles' Shrem <cshrem@gmail.com>                                                                     Mon, Dec 31, 2012 at 11:39 AM
  To: 
  Cc: Ira Miller <ira@bitinstant.com>

    Ya, its on/off here as well. 
     
    Thanks,  
     
    Charlie
     
     
    For security, please encrypt messages with my PGP key
     
     
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422888231408419241&simpl=msg-f%3A1422888231408419241    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
                                                                                                                 Mon, Dec 31, 2012 at 11:41 AM
  To: Charlie 'Charles' Shrem <cshrem@gmail.com>
  Cc: Ira Miller <ira@bitinstant.com>

    Yeah, great timing.  How late will you guys be in the office today?




    From: Charlie Shrem <cshrem@gmail.com>
    Date: Mon, 31 Dec 2012 11:39:22 -0500
    [Quoted text hidden]
    [Quoted text hidden]
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422888389445255863&simpl=msg-f%3A1422888389445255863    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
  Charlie 'Charles' Shrem <cshrem@gmail.com>                                                                     Mon, Dec 31, 2012 at 11:42 AM
  To: 
  Cc: Ira Miller <ira@bitinstant.com>

    You were our last meeting actually. Are your funds on blockchain? If not, we dont need to use it. 
     
    Thanks,  
     
    Charlie
     
     
    For security, please encrypt messages with my PGP key
     
     
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422888454804838991&simpl=msg-f%3A1422888454804838991    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
                                                                                                                 Mon, Dec 31, 2012 at 11:48 AM
  To: Charlie 'Charles' Shrem <cshrem@gmail.com>
  Cc: Ira Miller <ira@bitinstant.com>

    Not sure what you mean.  I use the Blockchain e-wallet




    From: Charlie Shrem <cshrem@gmail.com>
    Date: Mon, 31 Dec 2012 11:42:54 -0500
    [Quoted text hidden]
    [Quoted text hidden]
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422888828014038995&simpl=msg-f%3A1422888828014038995    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
  Charlie 'Charles' Shrem <cshrem@gmail.com>                                                                     Mon, Dec 31, 2012 at 11:57 AM
  To: 
  Cc: Ira Miller <ira@bitinstant.com>

    Ya, thats what I was asking, if your funds were on blockchain. 
     
    Looks like its down, wanna reschedule to Wens? 
     
    Thanks,  
     
    Charlie
     
     
    For security, please encrypt messages with my PGP key
     
     
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422889346818625680&simpl=msg-f%3A1422889346818625680    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
                                                                                                                 Mon, Dec 31, 2012 at 11:59 AM
  To: Charlie 'Charles' Shrem <cshrem@gmail.com>
  Cc: Ira Miller <ira@bitinstant.com>

    Thurs is better for me.  Before 9:30 am or 10:45 am – 11:30 am




    From: Charlie Shrem <cshrem@gmail.com>
    Date: Mon, 31 Dec 2012 11:57:05 -0500
    [Quoted text hidden]
    [Quoted text hidden]
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422889502271677408&simpl=msg-f%3A1422889502271677408    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
                                                                                                                 Mon, Dec 31, 2012 at 12:00 PM
  To: Charlie 'Charles' Shrem <cshrem@gmail.com>
  Cc: Ira Miller <ira@bitinstant.com>

    Just started working…give me three mins to see if I can send




    From: Charlie Shrem <cshrem@gmail.com>
    Date: Mon, 31 Dec 2012 11:57:05 -0500
    [Quoted text hidden]
    [Quoted text hidden]
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422889548046672342&simpl=msg-f%3A1422889548046672342    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
  Charlie 'Charles' Shrem <cshrem@gmail.com>                                                                     Mon, Dec 31, 2012 at 12:02 PM
  To: 
  Cc: Ira Miller <ira@bitinstant.com>

    OK
     
    Thanks,  
     
    Charlie
     
     
    For security, please encrypt messages with my PGP key
     
     
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422889657495568658&simpl=msg-f%3A1422889657495568658    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
                                                                                                                 Mon, Dec 31, 2012 at 12:02 PM
  To: Charlie 'Charles' Shrem <cshrem@gmail.com>
  Cc: Ira Miller <ira@bitinstant.com>

    Sent! 




    From: Charlie Shrem <cshrem@gmail.com>
    Date: Mon, 31 Dec 2012 11:57:05 -0500
    [Quoted text hidden]
    [Quoted text hidden]
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422889714668125473&simpl=msg-f%3A1422889714668125473    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
  Charlie 'Charles' Shrem <cshrem@gmail.com>                                                                     Mon, Dec 31, 2012 at 12:04 PM
  To: 
  Cc: Ira Miller <ira@bitinstant.com>

    Got it! Coming? 
     
    Thanks,  
     
    Charlie
     
     
    For security, please encrypt messages with my PGP key
     
     
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422889802638500559&simpl=msg-f%3A1422889802638500559    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
                                                                                                                 Mon, Dec 31, 2012 at 12:08 PM
  To: Charlie 'Charles' Shrem <cshrem@gmail.com>
  Cc: Ira Miller <ira@bitinstant.com>

    Be there in 3 mins




    From: Charlie Shrem <cshrem@gmail.com>
    Date: Mon, 31 Dec 2012 12:04:20 -0500
    [Quoted text hidden]
    [Quoted text hidden]
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422890040341769132&simpl=msg-f%3A1422890040341769132    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
                                                                                                                 Mon, Dec 31, 2012 at 12:08 PM
  To: Charlie 'Charles' Shrem <cshrem@gmail.com>
  Cc: Ira Miller <ira@bitinstant.com>

    btw, that is soooo fucking cool that I just sent $65,000 in two minutes with no fee!




    From: Charlie Shrem <cshrem@gmail.com>
    Date: Mon, 31 Dec 2012 12:04:20 -0500
    [Quoted text hidden]
    [Quoted text hidden]
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422890069954873090&simpl=msg-f%3A1422890069954873090    1/1
11/5/2018                                                        Gmail - This is what we need to do.....



                                                                                                           Charlie Shrem <cshrem@gmail.com>



  This is what we need to do..... 
  Charlie 'Charles' Shrem <cshrem@gmail.com>                                                                     Mon, Dec 31, 2012 at 12:09 PM
  To: 
  Cc: Ira Miller <ira@bitinstant.com>

    Welcome to Bitcoin :) 
     
    Thanks,  
     
    Charlie
     
     
    For security, please encrypt messages with my PGP key
     
     
    [Quoted text hidden]




                                                       EHXIBIT A - REDACTED
https://mail.google.com/mail/u/0?ik=932ca82af2&view=pt&search=all&permmsgid=msg-f%3A1422890101739079401&simpl=msg-f%3A1422890101739079401    1/1
